PER CURIAM.
Since the decision below the Court of Appeals in the Sixth Circuit has held that each shipment not transported in conformity with the statute constitutes a separate offense. U. S. v. Baltimore Ohio S. W. R. R., 159 Fed. 33, 86 C. C. A. 223. We concur in its reasoning and conclusion.
Defendant in error also objects that there can be no review of the judgment by.the government on the ground that this is a criminal action. This point has been overruled in U. S. v. Baltimore & Ohio S. W. R. R., supra, and in the Circuit Court of Appeals for the Ninth Circuit in Montana Central Ry. v. U. S. (C. C. A.) 164 Fed. 400.
The judgment is reversed.